Citation Nr: 0520941	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial rating for a fracture of 
the left (major) index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for a fracture of the left 
index finger.  He responded with a July 2001 Notice of 
Disagreement regarding his assigned disability rating.  He 
was then sent a January 2002 Statement of the Case, and 
responded by filing a VA Form 9 received in January 2002, 
perfecting his appeal.  The veteran testified before the 
undersigned Veterans Law Judge in November 2002.  

This appeal was previously presented to the Board in June 
2003 and again in May 2004; on each occasion it was remanded 
for additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's fracture of the left index finger is 
characterized by full flexion, a loss of 5º extension, and no 
functional loss.  


CONCLUSION OF LAW

The criteria for the award of a compensable initial rating 
for the veteran's fracture of the left index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5225, 5229 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable initial rating for his 
service-connected left index finger fracture.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

During the course of this appeal, the criteria for the 
evaluation of orthopedic disabilities of the fingers was 
modified.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Effective August 26, 2002, Diagnostic Code 5229, for 
limitation of motion of the index finger was added.  This 
Code provides a zero percent rating where a gap of less than 
one inch (2.5 centimeters) exists between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees (for the major or minor hand).  A 10 
percent rating is provided for the major or minor hand where 
there is a gap of more than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30º.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2004).  

Diagnostic Code 5225, for ankylosis of the index finger, was 
not modified in 2002.  A 10 percent rating will be awarded 
for ankylosis, either favorable or unfavorable, of the index 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2004).  
Nevertheless, in every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. §  4.31 
(2004).  

The veteran underwent VA medical examination in January 2001, 
at which time his history of a 1976 in-service fracture of 
his left index finger was noted.  He stated he was left-
handed.  On objective examination he had a very mild mallet 
deformity and a minor radial deviation in the distal phalanx 
of his finger.  He also reported some soreness, pain, and 
tenderness of the finger, especially with use.  He was 
otherwise able to use it normally.  He was able to grab and 
grip normally, with normal dexterity and grip strength.  
Tendon function was also intact.  Residual fracture, distal 
phalanx, left index finger was diagnosed.  

A second VA medical examination was afforded the veteran in 
June 2002.  He reported pain, tenderness, and limitation of 
motion of his finger, along with deviation toward the thumb.  
On physical examination of the left index finger, the joints 
were all within normal limits, with the exception of the 
distal interphalangeal joint, which displayed a 5º flexion 
contracture and a 5º radial deviation.  No pain was reported 
with range of motion, and the veteran was able to make a full 
fist.  Motor function was 5/5, with no nerve impairment.  
Vascular and musculoskeletal function were also within normal 
limits.  Flexion of the left index finger was normal.  X-rays 
of the finger did not indicate joint arthritis.  The 
veteran's deformity was described as minimal.  

In November 2002, the veteran's left index finger was 
examined by a private physician.  The veteran reported 
occasional aching, pain, and discomfort of the finger, but 
minimal functional loss.  On physical examination, the 
veteran's finger displayed good bony alignment, with no 
tenderness.  Joint stability was also good.  Range of motion 
was described as normal.  However, a swan neck deformity of 
the left index finger was observed.  

As discussed above, a 10 percent disability rating would 
require flexion limited such as to result in a gap of more 
than one inch between the fingertip and the proximal 
transverse crease of the palm, or extension limited by more 
than 30º.  However, according to the January 2001 and June 
2002 VA examinations, as well as the November 2002 private 
examination, the veteran's flexion is normal, and his 
extension is limited by, at most, 5º.  Thus, a compensable 
initial rating under Diagnostic Code 5229 is not warranted.  

Likewise, because the veteran has normal or near normal range 
of motion of the left index finger, a compensable rating 
under Diagnostic Code 5225, for ankylosis, is not warranted, 
as no examiner has suggested the veteran has the functional 
equivalent of ankylosis of the finger.  See 38 C.F.R. § 4.31 
(2004).  Inasmuch as the veteran's noncompensable rating 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for his left index 
finger disability, there is no basis for a staged rating in 
the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's fracture of the left index finger 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is retired secondary to a back 
injury.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the award of a compensable initial rating for a fracture of 
the left (major) index finger.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remands, and the January 2004 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Cleveland, OH, and these records were obtained.  Private 
medical records have also been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable, and in an August 2002 statement, 
he stated he had no additional evidence to submit.  Finally, 
he has been afforded recent VA medical examinations in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

The Board notes that the veteran's appeal was twice remanded, 
in June 2003 and May 2004, for additional medical examination 
of his disability.  However, the veteran failed to report for 
his scheduled examinations, or offer an explanation for his 
most recent absence.  As stated by the Court, the "duty to 
assist is not always a one-way street" and the veteran is 
obligated to cooperate in the development of his pending 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Because of the veteran's failure, without explanation, to 
appear for his most recent scheduled examinations (as well as 
other examinations), any medical evidence which have resulted 
from such examination cannot be considered by the Board.  

Under § 3.655, the Board finds no good cause for the veteran 
to have failed to attend all of the VA examinations scheduled 
by the RO.  While the record indicates that there may have 
been some good cause for the veteran to fail to attend some 
of the VA examinations scheduled, the Board finds no basis to 
find good cause to find it justifiable for the veteran to not 
have attended any of the examinations requested by the Board.  
The RO has rescheduled these examinations on multiple 
occasions, without success.  While the veteran may have, for 
example, difficulties in scheduling his examinations around 
his employment schedule, the Board finds no basis to conclude 
that there was good cause in the veteran's failure to attend 
any of the examinations either scheduled or rescheduled.  As 
indicated within 38 C.F.R. § 3.655(a), "good cause" includes, 
but is not limited to, illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Repeated 
failure of the veteran to attend a scheduled examination due 
to his work schedule cannot, in the opinion of the Board, 
provide a basis to conclude that the veteran had good cause 
in his failure to attend all the examinations requested by 
the Board.  

Under 38 C.F.R. § 3.665(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

The Board has considered the Court holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in March 2001, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in December 
2004, in light of the additional development performed 
subsequent to March 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to a compensable initial rating for a fracture of 
the left (major) index finger is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


